Citation Nr: 1749474	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for major depressive disorder with panic attacks, evaluated at 50 percent prior to May 29 2015, 70 percent from May 29, 2015 to March 7, 2017, and 50 percent from March 8, 2017.  

2.  Entitlement to a compensable rating for acne keloiditis, to include facial and chest scarring. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1990 to June 1997.  Her awards and decorations included a National Defense Service Medal.  The Board sincerely thanks her for her service to her country.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May and December 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2016, the Veteran testified before the undersigned; a transcript of which has been associated with the record.  In September 2016, the Board remanded the claims for further evidentiary development and VA examinations for major depressive disorder and acne keloiditis.
  
The claim for major depressive disorder with panic attacks is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the period on appeal, the Veteran's acne keloiditis has been manifested by facial scarring with three characteristics of scarring, but not more than three or with visible or palpable tissue loss and either gross distortion or asymmetry of any feature or paired sets of features; her service-connected condition does not demonstrate painful or unstable scars.  


CONCLUSION OF LAW

During the period on appeal, a 30 percent rating, but no higher, is warranted for acne keloiditis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7800. 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the Veteran's skin condition claim, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  Regarding the duty to assist, in compliance with the September 2016 Board remand, VA examinations for skin disorders and scars were conducted in March 2017 and associated with the claims file.  The Board acknowledges that potentially relevant VA records regarding the Veteran's claim for an increased rating for major depression with panic attacks are outstanding from the claims file; however, there is no evidence that any records relevant to the skin disability remain outstanding.  In the July 21, 2017 post remand brief, the Veteran's representative, citing to Stegall v. West, 11 Vet. App. 268 (1998), concluded that the directives of the September 2016 remand had been accomplished and that no further action was required regarding same.  No claim has been made that any outstanding VA record exists that would be relevant to the Veteran's claim, or that any procedural irregularity has occurred.  As such VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the record indicates that the Veteran in the May 2015 VA mental health examination had applied for Social Security Administration (SSA) benefits for her psychiatric disability.  Additionally, the record does not show, nor does the Veteran allege, that any SSA records are pertinent to the issue of skin disability on appeal.  As such, a remand for SSA records is not necessary to adjudicate the issue of the skin disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (the Court need not impose additional burdens on the Board with no benefit going to the claimant).

The Board further notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

B. Higher Evaluation

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id at § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As an initial matter, during the pendency of the appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  See 38 C.F.R. § 4.118 , Diagnostic Codes 7800-05 (2007); see also 38 C.F.R. § 4.118 , Diagnostic Codes 7800-05 (2015).  The amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2015)).  The Veteran's claim for increased rating was received in December 2007, prior to the amendments.  The RO considered both the old and the new versions of the regulation.  See March 2017 supplemental statement of the case.  Therefore, the Board will also consider both versions of the skin regulations.

The Veteran contends that a higher rating is warranted for her acne keloiditis and associated scarring.  Effective from June 1997, the Veteran's skin disability has been evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7819, for benign skin neoplasms.  Under the old and new regulations, DC 7819 provides that benign skin neoplasms will be rated as disfigurement of the head, face, or neck, scars, or impairment of function.  Thus, the Board will consider Diagnostic Codes 7800 for disfigurement of the head, face, or neck, scars; 7802 burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and do not cause limitation of motion (old version) or superficial and nonlinear (new version); 7803 (old version only) for superficial and unstable scars; 7804 superficial or painful (old version) or unstable or painful scar(s) (new version); and 7805 other scars.  Diagnostic Code 7828 for acne has also been considered which provides certain criteria with the alternative of rating as disfigurement of the head, face or neck, or scars.  

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  The frequency, duration, and severity of outbreaks of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  Ardison v. Brown, 6 Vet. App. 405(1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992)

The Board shall not rate the Veteran's scars under the old or new version of Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, as at no point during the period on appeal has the record shown that the Veteran's had a scar that was deep and either caused limited motion (old version) or was nonlinear (new version). 

The rating criteria for Diagnostic Code 7800 (disfigurement of the head, face, or neck) are as follows: 

A 10 percent rating is warranted where there is a scar(s) with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

A 30 percent rating is warranted where there is a scar(s) with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.

A 50 percent rating is warranted where there is a scar(s) with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id. 

An 80 percent rating is warranted where there is a scar(s) with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id. 

Note 1 of Diagnostic Code 7800 lists eight characteristics of disfigurement, for purposes of evaluation under § 4.118.  They are: 

Scar 5 or more inches (13 or more cm.) in length.   

Scar at least one-quarter inch (0.6 cm.) wide at widest part.   

Surface contour of scar elevated or depressed on palpation.   

Scar adherent to underlying tissue.   

Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).   

Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).   

Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).   

Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.   

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.   

The new version of the regulations also included Notes 4 and 5.  Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25  to combine the evaluation(s) with the evaluation assigned under this diagnostic code.   

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  

The rating criteria of Diagnostic Code 7802 (burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear) are as follows: 

A 10 percent rating is warranted where there is an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Both versions provide that a superficial scar is one not associated with underlying soft tissue damage.  The old version provides that scars in widely separated areas will be separately rated, and the new version provides Note (2).

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  

The new rating criteria for Diagnostic Code 7804 (scar(s), unstable or painful), are as follows: 

A 10 percent rating is warranted where there are one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

A 20 percent rating is warranted where there are three or four scars that are unstable or painful.  Id.

A 30 percent rating is warranted where there are five or more scars that are unstable or painful.  Id. 

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.   

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars   

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

The old rating criteria provided one 10 percent rating for superficial and unstable scars under DC 7803 and one 10 percent rating for superficial scars that were painful on examination.

The new rating criteria for Diagnostic Code 7805, (scars, other (including linear scars) and other effects of scars) are evaluated under diagnostic codes 7800, 7801, 7802, and 7804 is as follows:

Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The old DC 7805 rating criteria provided that other scars should be rated on limitation of function of affected part.

The Rating criteria for Diagnostic Code 7828 (acne), is as follows: 

A noncompensable rating is warranted for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  38 C.F.R. § 4.118, Diagnostic Code 7828. 

A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  Id. 

A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Id.  

Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

II. Factual Background

As an initial matter, in a December 2007 Notice of Disagreement, the Veteran made a claim for an increased rating for keloid acne.  However, no action was taken by the RO at this time, and the Veteran's claim was left pending.  As such, the Board finds that the appeal for this claim initiated at this time. 

In December 2007, the Veteran claimed that her keloids were worsening, spread over her chest and face, and itched.  

In a June 2008 VA dermatology note, the Veteran was noted to have a few open and closed comedones on her forehead.  No pustules were found.  She had firm, smooth, and shiny hyperpigmented nodules on the central part of her chest.  It was noted that the Veteran had used topical steroids on her keloids. 

In a January 2009 VA dermatology note, the Veteran complained of acne, keloids, and skin tags.  She reported that her keloids were pruritic and painful, and triamcinolone provided minimal relief.  She noted that injections had worked for this disability in the past.  She was found to have hyperpigmented, pedunculated papules on her cheeks, left eyelid and left leg.  She had firm, smooth, and shiny hyperpigmented nodules on the central part of her chest.  Her face had open and closed comedones over her forehead and cheeks.  Kenlog was used to treat her keloids.  

In a March 2009 VA dermatology note, the Veteran was noted as having a lesion of the left axilla that had symptoms of irritation and occasional drainage.  She was assessed with a skin colored subcutaneous nodule.  

In a June 2011 VA medical record, examination of the Veteran's breasts noted that they were, in part, symmetric and without masses, tenderness, or contour abnormality.  Hyperpigmentation was noted on the bilateral mammary folds.  
In a January 2012 notice of disagreement, the Veteran claimed that he her acne disability had worsened.  

In a February 2012 VA dermatology note, the Veteran complained of acne and keloids.  She was reported to have keloid papules on her chin, neck, and sternum.  Her acne was not active, but she was noted to have a lot of ice pick scarring.  A history if intertrigo was noted.  She was provided with ILK injections of her face, neck, and chest keloids.   

In the June 2012 VA skin diseases examination, the Veteran reported that she was injecting a "steroid" to treat the keloids and noted some discoloration.  The VA examiner found scarring and/or disfigurment on the Veteran's chest and the side of her face.  Her skin disease did not have systemic manifestations.  Her acne keloiditis had not been treated with oral or topical medication in the last 12 months.  It was noted that the Veteran had received a steroid injection three months prior.  The duration of treatment was less than six weeks.  The Veteran was noted to have superficial acne that affected less than 40 percent of her face and neck.  No other pertinent physical findings, complications, conditions, signs and/or symptoms related to her acne keloiditis.  Her skin condition was not found to limit her ability to work.  

In a July 2012 VA dermatology clinic note, the Veteran reported that after treatment her keloids had improved, but she noticed hypopigmentation.  She no longer wanted ILK treatment for her chest keloids, but requested it for two keloids on her left mandibular area and right posterior ear lobe.  Upon examination, the clinician found two keloidal papules, 0.6 cm in size, over the left mandibular area.  Her right ear had a posterior lobule with a 0.4 cm keloidal papule.  On the bilateral arms, proximal to the antecubital fossa, she had two scaly erythematous patches.  Her bilateral inframammary areas have erythema/moisture.  The Veteran was advised of the risks of hypopigmentation and atrophy related to ILK treatments.  She reported that she would still like to have this treatment on her jaw and ear despite the risk of hypopigmentation.  Her acne was noted as well controlled, and she had eczema of the bilateral arms.  She was noted to have intertrigo of the bilateral inframammary areas. 

In a September 2012 VA dermatology note, the Veteran was evaluated for acne, keloids, and eczema.  She reported that her keloids had decreased in size due to ILK treatments, but they were now less effective.  The Veteran believed that she now got keloids in the mandibular area secondary to hirsutism.  Upon examination, the clinician found two keloidal papules, 0.6 cm in size, over the left mandibular area.  Her right ear had a posterior lobule with a 0.4 cm keloidal papule.  Her sternal chest had a cluster of keloidal papules and small plaques, with some noted overlying hypopigmentation.  Veteran's keloids were noted as improving.  The Veteran was advised of the risks of hypopigmentation and atrophy related to ILK treatments.  The Veteran declined treatment for chest keloids due to hypopigmentation.  

In a November 2012 VA dermatology note, the Veteran had boils in the axillae.  It was noted that she had injection treatments for keloids.  Upon examination, both armpits had horizontal lines with tenderness and heat.  The left armpit had a small area of maceration.  The right posterior pinna and left side of the neck had linear fibrous scars.  She was given three injections of Kenalog for her keloids.  

In a March 2013 VA dermatology note, the Veteran was found to have keloids on her left mandible, right ear, and sternal chest.  She was treated with ILK injections.  She had acne vulgaris, which was treated with triamcinolone.  She complained of "black heads" on her face, and noted that some keloid injection treatments caused pigmentation changes.  She a firm nodule with a white center that measured approximately 1 cm.  She had multiple open comedones on her faces, as well as ice pick scars.  No involvement was found on her chest or back.  The left jaw keloid was treated with an ILK injection.  The Veteran was advised of the risks of skin atrophy, pigmentation changes, and infection.  The Veteran was also prescribed Tretinoin and was advised of the risks of skin irritation that may lead to pigmentation changes and photosensitivity.  

In a July 2013 VA dermatology note, the Veteran complained of pruritus of the arm a back that had lasted for six months.  The condition worsened with heat.  She was found to have moderate generalized xerosis, which was more prevalent on the lower extremities.  She had a "few" 1 mm. skin-colored papules the latera left arm.  Linear excoriations were noted on her back.  Her pruritus was assessed as secondary to eczema, xerosis, and atopic diathesis.

In a November 2013 VA dermatology note, the Veteran complained of eczema and acne.  She experienced eczema on her arms and back, and it was noted as controlled.  She claimed that her acne was under control.  Upon examination she was noted to have hyperpigmented scaly plaques of the central back.  Her posterior neck had soft pedunculated flesh papules approximately 3 mm. in size.  She had a few scattered, opened comedones on the bilateral malar area, as well as ice pick scars.  She was assessed to have pruritus secondary to mild eczema and xerosis, acne vulgaris, and acrochordons on the posterior nape of the neck.  

In an April 2014 VA dermatology note, the Veteran complained of acne and eczema.  She requested an ILK injection into a lesion her left lower cheek.  She also complained of cysts under her axilla that sometimes drained pus.  Upon examination, the Veteran was noted to have multiple "ice-pick" scars on her cheeks, and a few open comedones.  She had multiple hyperpigmented macules on her face.  On the left axilla, she had a few follicular-based erythematous firm papules without pus, drainage, or tenderness.  On the left jaw, she had a 5 mm firm, hyperpigmented keloidal papule, and an approximately 4 mm firm, hyperpigmented papule on her left eyelid.  She was assessed with dermatosis papulosa nigra versus acrochordon of the left eye lid.  She was assessed with folliculitis versus mild hidradenitis suppurativa of the left axilla, and was prescribed clindamycin.  The clinician performed ILK injections to the jaw keloid.  The Veteran was advised of the risks of bleeding, skin atrophy, and hypopigmentation.

In an August 2014 VA dermatology note, the Veteran complained of spontaneous keloids on her chest that had been occurring for many years.  She also complained of tender, recurrent cysts that occurred under the bilateral upper arms.  She did not have lesions in the groin/buttock area or the inframammary region.  She was interested in receiving ILK injections for her keloids as they were tender and pruritic.  Upon examination, the left axillary region had approximately three to four tender, skin colored subcutaneous nodules.  There were no noted sinus tracts or pus discharge.  Her central chest had multiple, mildly hyperpigmented, small, discrete, linear, round, and variably sized plaques.  Her left jawline had a skin colored, follicular, firm papule that was approximately 5 mm in size.  The clinician performed ILK injections to the chest keloids and the jaw papule.  The Veteran was advised of the risks of skin atrophy, changes in pigmentation, and infection.  She was assessed with likely mild early hidradenitis suppurativa.

In a September 2014 VA dermatology note, the Veteran sought ILK injections as her keloids were tender and pruritic.  Her hidradenitis symptoms were noted as controlled.  She was interested in a skin peel for old acne scars on her face.  Upon examination, the left axillary region had approximately three to four tender, skin colored subcutaneous nodules.  There were no noted sinus tracts or pus discharge.  Her central chest had multiple, mildly hyperpigmented, small, discrete, linear, round, and variably sized plaques.  Her left jawline had a skin colored, follicular, firm papule that was approximately 5 mm in size.  The clinician performed ILK injections to the chest keloids and the jaw papule.  The Veteran was advised of the risks of skin atrophy, changes in pigmentation, and infection.  She was assessed with likely early hidradenitis suppurativa.  

In a February 2015 VA dermatology note, it was noted that the Veteran's keloids had flattened and were well-controlled.  Her hidradenitis was currently under control.  Examination of the Veteran's left axillary region had approximately four skin-colored, subcutaneous nodules.  There were no noted sinus tracts or pus discharge.  Her central chest had multiple, mildly hyperpigmented, small, discrete, linear, round, and variably sized plaques.  Her left jawline had a skin-colored, firm follicular papule that was approximately 5mm.  She had several hyperpigmented macules and open comedones on the bilateral mala and zygomatic cheeks.  

In a March 2015 VA skin diseases examination, the Veteran complained of acne on her face, anterior chest, and back.  She experienced symptoms of itching.  Her acne caused "too numerous to count" acne scars on her face and neck.  It was noted that she was treated with antihistamines, immunosuppressive retinoids, and other oral and topical medication on a constant/near constant basis.  The approximate total body area affected by the skin disability was 20 to 40 percent.  The approximate exposed area affected by the skin disability was five to 20 percent.  The VA examiner found: 

[M]ultiple acne scars on the face.  There are multiple skin colored, follicular, firm, papules in left jawline area.  There are several hyperpigmented macules and open comedones on bilateral malar and zygomatic cheeks.  There are multiple skin colored, subcutaneous nodules in left axillary region.  There are multiple, mildly hyperpigmented, small, discrete, linear and round, variably sized plaques on anterior chest and back.

The Veteran's acne was found to be deep acne.  It consisted of deep inflamed nodules and pus-filled cysts that affected less than 40 percent of her face.  The examiner did not find any other pertinent physical findings, complications, conditions, signs and/or symptoms related to acne keloiditis.  Her acne was not found to impact her ability to work.  

In an April 2015 VA dermatology note, the Veteran sought treatment for acne scars and a keloid on her left breast.  She reported occasional intertrigo outbreaks that occurred under her breasts.  She was found to have a 1 cm firm, hyperpigmented nodule on her left breast.  She had multiple ice pick scars on her face, as well as scattered hyperpigmented macules.  She was noted to have approximately 10 closed 2 mm. comedones on her face.  The clinician performed an ILK injection to the breast keloids and the jaw papule.  The Veteran was advised of the risks of skin atrophy, changes in pigmentation, and infection.  

At the April 2016 hearing, the Veteran testified that her VA doctor told her that she had spontaneous keloids.  It was unknown how these would happen, and they could happen on any place on her body.  She was advised that corrective surgery would only make the condition worse.  She would wear make up to hide her keloids.  The keloids were hard, itchy, painful, and sometimes oozed.  She noted that she had orange spots on her skin on her breast where she was injected with treatments.  The injections to her face "took away" her skin pigmentation.  A VA doctor told her that if facial injections continued, there was no guarantee that the pigmentation would return.  

In a December 2016 VA dermatology note, the Veteran was found to have ice pick scars on the cheeks, temples, and chin.  In a January 2017 VA dermatology note, the Veteran reported that her acne was somewhat controlled, and complained of boils under her breast.  Upon examination the clinician found: ice pick scars on the cheeks, temples, and chin; occasional pustule of the upper cutaneous lip; hyperpigmentation of the right cheek.  Her back had multiple hyperpigmented macule/papules.  She had multiple, thick keloid popular scars of the trunk, and one on her right jawline; and an occasional eroded papule with yellow core crust of the inframammary folds.  It was noted that she had folliculitis under her breast.  

In a February 2017 VA dermatology note, the Veteran underwent laser treatment for the acne scars on her cheeks, temples, and chin.  In another VA dermatology note from this time, the Veteran had cysts under her breasts, underarms, and groin drained.  She also complained of a cyst on her right cheek.  She was noted to have had a prior acne breakout, and "folliculitis" that was mainly located on her chest and under her breast.  She had worsening, foul-smelling drainage under her breasts, and a tender lesion that drained on her right breast that was "the most painful."  The Veteran was further noted to have a bothersome keloid on her right jaw line, and two bothersome keloids on her abdomen related to gallbladder surgery.  Upon examination, the Veteran was found to have bilateral axillae with scarred sinus tracts that were not actively draining.  Under her left breast, she had a 2 mm puncta with surrounding erosion on the lateral side.  Under her right breast, there was another puncta with surrounding erosion on that was more medial.  On the inferior part of the right breast, the Veteran had a firm nodule with a central puncta.  There was a noted sinus tract of the left groin.  The cyst on her right cheek and keloids were treated with ILK injections.  The clinician explained the risks of skin atrophy, pigmentation changes, and infections associated with ILK injections with the Veteran.  She was diagnosed with hidradenitis suppurativa, acne, and keloids.  

In the March 2017 VA skin diseases examination, the Veteran reported that her skin disabilities caused her to have a sense of embarrassment with others and her husband.  She reported feelings of depression and tearfulness related to her skin conditions.  Upon examination, the VA examiner found that the Veteran's skin conditions caused scarring, or disfigurement, of the head, face, or neck.  She did not find scars that were painful, unstable, had a total area equal to or greater than six square inches.  The Veteran did not have any systemic manifestations due to any skin disease.  Her acne was superficial, and affected less than 40 percent of her face and neck.  She was found to have a few non-comedones and non-erythematous papules on the left side of her neck.  She had no active lesions on her face or forehead.  Her acne affected less than five percent of her body area, and less than five percent of her exposed areas.  It was noted that the Veteran's acne was mild in severity.  The VA examiner did not consider the Veteran's hidradenitis suppurativa as part of the Veteran's service-connected skin condition, noting that any nexus correlation to face acne, mid chest keloid would be based on mere speculation at this time.  The examiner noted that there was "[n]o evidence of symptoms nor physical findings during active duty service."  The examiner noted that the hidradenitis suppurativa was of post-active duty onset of 4-5 years after discharge.  The Veteran's skin disabilities did not impact her ability to work.  

In the March 2017 VA scars examination, the Veteran reported that she had improvement with ILK injections to a chest keloid.  She reported that her skin disabilities caused her to have a sense of embarrassment with others and her husband; as well as feelings of depression and tearfulness.  [The Veteran is separately service-connected for major depressive disorder, recurrent due to service-connected disability].  The Veteran was found to have scars on her trunk, head, face, and neck.  The scars of her trunk, face, and neck were not painful, or unstable with frequent loss of covering or skin.  

On her mid-upper chest, she had approximately five transverse keloid scars that were approximately 1 cm by 0.3 cm, or less, that less than 0.1 cm in height.  These scars were mildly hyperpigmented, did not adhere to the underlying tissue, had supple pliability, and a smooth surface texture.  They were not tender to deep palpation.  The left breast had a flat hyperpigmented area that measured 2 cm by 1 cm.  The chest scars did not cause a limitation of motion, and were noted as improved and ongoing.  None of the scars were tender to palpation, or unstable.  The approximate total area covered by the Veteran's nonlinear trunk scars was 1.5 cm².  

On the right malar, the Veteran had a mildly hyperpigmented scar with mild keloid.  It did not adhere to the underlying tissue, and had supple pliability and a smooth surface texture.  It was not tender to deep palpation.  The scar measured 0.5 cm in diameter.  There was no limitation of motion associated with this scar.  On the right posterior jaw, the Veteran had a mildly hyperpigmented scar with mild keloid.  It did not adhere to the underlying tissue, and had supple pliability and a smooth surface texture.  It was not tender to deep palpation.  The scar was an ellipse that measured 0.3 cm by 0.5 cm.  There was no limitation of motion associated with this scar.  On the bilateral malar, the Veteran had mild ice pick acne scarring.  These scars were skin colored, and without mismatch.  They did not adhere to the underlying tissue, and had supple pliability and a smooth surface texture.  They were associated with surface elevation and depression upon palpation.  They were not tender to deep palpation.  The scars were noted as too numerous to individually measure; however, the VA examiner found that they were not asymmetrical or caused gross disfigurement.  The Veteran did not have abnormal pigmentation or texture of the head, face, or neck.  There was no gross distortion or asymmetry of the Veteran's facial features, or visible/palpable tissue loss.  Scarring of the head, face, or neck did not result in a limitation of function.  The scars on her head, face, or neck did not impact her ability to work.  

III.   Analysis

The Board notes that during the period on appeal the Veteran has undergone numerous treatments for her acne and related scarring, creating a fluidity of symptoms.  As such, the Board, upon consideration of the entire record, has considered the most disabling symptoms for it bases for rating.  See Ardison, 6 Vet. App. 405 (1994).  

The Board notes the Veteran's is competent to describe her skin symptoms as they are they are the type that observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board finds that her statements regarding same are competent and credible evidence.  

The Veteran's acne keloidosis is currently rated 0 percent disabling.  Upon consideration of the above, the Board finds during the period on appeal, the Board finds that a 30 percent rating, but no higher, is warranted for facial scarring.  Additionally, the Board finds that during the period on appeal that a rating of 10 percent, but not higher, is warranted for painful keloid scarring.  Finally, the Board finds that the Veteran is not entitled to a compensable rating for chest scars.   

During the period on appeal, the Veteran was noted to have "a lot" or "too numerous to count" icepick scarring over her face and neck which, giving the Veteran of benefit of the doubt, the Board finds that these scarring meets the criterion of an area exceeding six square inches of abnormally textured facial skin.  During the period on appeal, the Veteran was found to have at least one facial scar that was at least 0.6 cm at its widest part, and in April, August, and September 2014, as well as February 2015, she was noted to have a facial scar that measured approximately 5 mm in width.  Upon consideration of the Veteran's fluidity of symptoms and treatments, giving the Veteran the benefit of the doubt, the Board finds that these measurements more closely approximate the criterion of a 0.6 cm for facial scar.  Throughout the period on appeal, the Veteran was noted to have hypo or hyper pigmented blemishes of skin on her face.  Although the area of these areas were not measured, during the period on appeal they were noted as "several" or "multiple," and were normally noted along with her ice pick scarring.  Giving the Veteran the benefit of the doubt, the Board finds that the these symptoms meet the criterion of hypo-or hyper-pigmented in an area exceeding six square inches.  Thus during the period on appeal the Veteran's facial scarring manifested as three characteristics of scarring, and a 30 percent rating, but no higher, is warranted under both the old and the new criteria.  

The Board notes that in the March 2017 VA examination, the Veteran's icepick scarring was associated with surface elevation and depression upon palpation.  However, this was the only instance where this was recorded.  As such, the Board does not find that it is characteristic of the Veteran's disfigurement.  Further, during the period on appeal, the Veteran's facial scars were not found to have visible or palpable tissue loss and either gross distortion or asymmetry of a feature or paired set of features.  She was not shown to have a scar(s) that was five or more inches in length or adhered to underlying tissue.  She did not have missing soft tissue or induration/inflexibility in an area that exceeded six inches.  As such, a rating in excess of 30 percent for facial scars is not warranted.  

During the period on appeal, the Veteran was not shown to have scarring elsewhere on her body that was deep and at least six square inches.  She was not shown to have an area of 144 squares inches or greater of superficial scarring.  As such, a compensable rating for scarring in other areas of her body during the period on appeal is not warranted. 

As this decision grants a 30 percent rating for disfigurement, a separate rating cannot be assigned based on 7828 for acne.

During the period on appeal, Veteran reported that she had painful keloids.  Significantly, the March 2017 VA examiner noted that the Veteran's tested trunk keloids were not tender to deep palpation.  Further, the record did not show during the period on appeal that the Veteran had unstable scars.  Accordingly, the preponderance of the evidence is against separate ratings for painful scars or other limitation of function.

The Board finds that a separate rating for chest scars is not warranted during the period on appeal.  Throughout  the period on appeal the Veteran's chest scars have not found to be deep, or covering an area of 144 square inches (929 sq. cm.) or greater.  Notably in the March 2017 VA examination, approximate total area covered by the Veteran's nonlinear trunk scars was 1.5 cm².  As such, a compensable rating for the Veteran's chest scars, as a condition considered by her claim for acne keloiditis, is not warranted.  

In summation, during the period on appeal a 30 percent rating, but no higher, is warranted for facial scars based on disfigurement.  


ORDER

During the period on appeal, a rating of 30 percent, but no higher, for facial scars is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal and the nature of this claim, the Board finds that it is necessary to remand this claim once again.

Upon review of the March 2017 VA mental health examination, the Board notes that the VA examiner relied upon VA mental health records from March and April 2016.  Upon review of the claims file, these VA mental health records were not located.  In light of this, the Board observes that potentially relevant VA records are outstanding.  As such, the Board finds that the RO must seek to obtain these records, as well as any outstanding VA medical records that have not already been associated with the record.  

The Board further observes that in the May 2015 VA mental health examination, the Veteran claimed that she had applied for Social Security Administration (SSA) benefits due to her psychiatric disability.  However, the record does not contain any SSA claims files, and there is no indication that VA sought these files.  As the Board is on notice that outstanding and pertinent federal records exist, a remand is necessary so VA may fulfill its duty to assist as to this claim.  

Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide the names and addresses of all medical care providers who treated her psychiatric disability since leaving service, and provide her with the opportunity to submit additional records in support of her claim of service connection.  

2. Please obtain any VA treatment records that have not already been associated with the claims file, to specifically include the March and April 2016 records cited by the March 2017 VA mental health examiner.  If these records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3. Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4. After steps 1 to 3, please request the VA examiner who performed the March 2017 VA mental health examination to provide a supplemental opinion to answer the following question.  If that examiner is unavailable, another qualified clinician should be requested to provide the same opinions.  If it is determined that an examination is necessary to render any opinion, please provide one.  

a. The opinion provider is requested to evaluate the current nature and severity of the Veteran's service-connected major depressive disorder with panic attacks.  
b. The opinion provider is requested to describe, in detail, the impact of the Veteran's service-connected psychiatric disability on her functioning.

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The opinion provider must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

5. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


